1

2

3

4

5

6

7
                                UNITED STATES DISTRICT COURT
8

9                              EASTERN DISTRICT OF CALIFORNIA

10

11   MASTRONARDI INTERNATIONAL                      CASE NO. 1:18-CV-00737-AWI-JLT
     LIMITED,
12                                                  [PROPOSED] ORDER GRANTING
                                 Plaintiff,         STIPULATION TO EXTEND PLEADING
13                                                  AMENDMENT DEADLINE
            vs.
14
     SUNSELECT PRODUCE (CALIFORNIA),
15   INC.,

16                               Defendant.

17

18   Based upon the parties’ stipulation, the Court ORDERS:
19          The pleading amendment deadline is extended to February 14, 2020.
20

21   IT IS SO ORDERED.
22
        Dated:    February 6, 2020                        /s/ Jennifer L. Thurston
23                                                  UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
